Per Curiam,
When this case was called for argument, two motions were made ; one by counsel for the appellant to remit his appeal to *600the Superior Court, and the other by the appellee that it be quashed with the imposition of penalty provided for in the statute in cases of appeals taken merely for delay.
No assignments of error are on file, and no paper-book has been printed by the appellant. He now, after eight months from the time his appeal was taken, and with a session of the Superior Court having intervened in the meantime, seems to think his appeal ought to have been to that court. Under the the circumstances, the appeal must be quashed.
Appeal quashed, and it appearing to the court that it was sued out merely for delay, the appellant is ordered and directed to pay to the attorney for the appellee the sum of $25, in accordance with the provisions of the Act of May 19, 1897, P. L. 67.